Case: 13-7086      Document: 20      Page: 1     Filed: 06/27/2013




                NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                     SHELIA WINSETT,
                     Claimant-Appellant,

                                v.

    Eric K. Shinseki, SECRETARY OF VETERANS
                       AFFAIRS,
                  Respondent-Appellee.
                ______________________

                          2013-7086
                    ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 12-2664, Judge Alan G. Lance Sr.
                 ______________________

                        ON MOTION
                    ______________________
                          PER CURIAM.
                           ORDER
     Shelia Winsett moves for reconsideration of the
 court’s June 10, 2013 order denying her “Motion Notifying
 Court Notice of Appearance Filed Do Not Comply With
 Rule 25(d).” Ms. Winsett also moves for leave to file a 21-
 page reply brief.
Case: 13-7086      Document: 20      Page: 2   Filed: 06/27/2013




 2                                SHELIA WINSETT   v. SHINSEKI
       Upon consideration thereof,
       IT IS ORDERED THAT:
    (1) The motion for leave to file a 21-page reply brief is
 granted. Ms. Winsett’s reply brief is accepted for filing.
       (2) The motion for reconsideration is denied.
                                       FOR THE COURT

                                       /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk

 s25